11-2052-ag
         Alam-Begum v. Holder
                                                                                           BIA
                                                                           Martinez-Esquivel, IJ
                                                                                  A098 350 042
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Richard C. Lee United
 3       States Courthouse, 141 Church Street, in the City of New
 4       Haven, Connecticut, on the 9th day of July, two thousand
 5       twelve.
 6
 7       PRESENT:
 8                DENNIS JACOBS,
 9                     Chief Judge,
10                JON O. NEWMAN,
11                ROBERT D. SACK,
12                     Circuit Judges.
13       _______________________________________
14
15       ABU NASER ALAM-BEGUM, AKA ABU NASER
16                Petitioner,
17
18                         v.                                   11-2052-ag
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:                 Charles Christophe, New York, New
26                                       York.
27
28       FOR RESPONDENT:                 Tony West, Assistant Attorney
29                                       General; Blair T. O’Connor,
30                                       Assistant Director; Ari Nazarov,
31                                       Trial Attorney, Office of
32                                       Immigration Litigation, Civil
33                                       Division, United States Department
34                                       of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Abu Naser Alam-Begum, a native and citizen

 6   of Bangladesh, seeks review of an April 28, 2011, order of

 7   the BIA affirming the May 7, 2009, decision of Immigration

 8   Judge (“IJ”) Lourdes Martinez-Esquivel denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re Abu

11   Naser Alam-Begum, No. A098 350 042 (B.I.A. Apr. 28, 2011),

12   aff’g No. A098 350 042 (Immig. Ct. N.Y. City May 7, 2009).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as supplemented by the BIA, including the

17   portions of the IJ’s decision not explicitly discussed by

18   the BIA.     Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d

19   Cir. 2005).    The applicable standards of review are well-

20   established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

21   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

22



                                     2
 1       The agency denied Alam-Begum’s application based on an

 2   adverse credibility finding, including a determination that

 3   Alam-begum failed to establish his identity.       Because this

 4   finding was supported by substantial evidence, we need not

 5   consider the agency’s alternative finding that Alam-Begum

 6   failed to demonstrate a well-founded fear (or a clear

 7   probability) of future persecution.1

 8       For asylum applications governed by the REAL ID Act,

 9   the agency may, considering the totality of the

10   circumstances, base a credibility finding on an applicant’s

11   demeanor, the plausibility of his account and

12   inconsistencies in his statements.       See 8 U.S.C. §

13   1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

14   165 (2d Cir. 2008).       We generally afford “particular

15   deference” to an IJ’s credibility finding.       See Jin Chen v.

16   United States Dep’t of Justice, 426 F.3d 104, 113 (2d Cir.

17   2005).       Alam-Begum argues that the inconsistencies in his

18   asylum applications cited by the IJ are minor, and

19   insufficient to support an adverse credibility

20   determination.       However, the IJ did not give them great

              1
            We also need not consider Alam-Begum’s CAT claim,
       which he raises before this Court in a purely conclusory
       fashion. See Yueqing Zhang v. Gonzales, 426 F.3d 540,
       545 n.7 (2d Cir. 2005).
                                       3
 1   weight, instead relying largely on implausible aspects of

 2   Alam-Begum’s account of how he obtained his passport.          See

 3   generally Dhoumo v. BIA, 416 F.3d 172, 174 (2d Cir. 2005)

 4   (per curiam) (“The determination of an alien’s nationality

 5   or lack thereof is a threshold inquiry in determining the

 6   alien’s eligibility for asylum.”); 8 C.F.R. § 1208.13(a)

 7   (placing burden of proof on the applicant).       Alam-Begum

 8   claimed that he obtained a passport from the Bangladeshi

 9   consulate in New York without filing any paperwork or

10   presenting written proof of his identity, but based solely

11   on the statement of a friend.       Moreover, the passport that

12   Alam-Begum obtained was open-ended, even though he claimed

13   to have criminal charges pending against him in Bangladesh.

14       The IJ also relied upon Alam-Begum’s failure to provide

15   details as to these criminal.       Cf. Shunfu Li v. Mukasey, 529

16   F.3d 141, 147 (2d Cir. 2008) (“[A] finding of testimonial

17   vagueness cannot, without more, support an adverse

18   credibility determination unless government counsel or the

19   IJ first attempts to solicit more detail from the alien.”).

20   Despite claiming that he fled Bangladesh-- and was afraid to

21   return-- because of the charges, Alam-Begum did not know

22   definitively whether they were still pending, and was unable


                                     4
 1   to provide information about the other individuals arrested

 2   or the outcome of their cases.    The IJ also noted her

 3   observations of Alam-Begum’s demeanor.    These factors

 4   provide substantial evidence supporting the agency’s adverse

 5   credibility finding.

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   As we have completed our review, any pending motion

 8   for a stay of removal in this petition is DISMISSED as moot.

 9   Any pending request for oral argument in this petition is

10   DENIED in accordance with Federal Rule of Appellate

11   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

12                               FOR THE COURT:
13                               Catherine O’Hagan Wolfe, Clerk
14
15




                                   5